Judgment, Supreme Court, New York County (Walter B. Tolub, J.), entered May 3, 2006, after a nonjury trial, dismissing the complaint, unanimously affirmed, with costs.
The trial court correctly found that the “intent and purposes” section of the legislation creating the Variable B annuity fund (L 1982, ch 735) did not impose a “mandate” on defendant Teachers’ Retirement Board to invest in equities, that the Board did not act imprudently in deciding not to invest in equities, and that defendants disclosed to the System’s members information about Variable B more than adequate to satisfy their fiduciary duties. We have considered and rejected plaintiffs’ other arguments. Concur — Tom, J.P., Nardelli, Williams and Catterson, JJ.